DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 14 June 2018, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "higher" in claim 7 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neelakantan et al. (Learning a Natural Language Interface with Neural Programmer, Mar 2017, pgs. 1-13).

As per claim 1, Neelakantan teaches a method comprising: during end-to-end training of a Deep Neural Network (DNN), operating a differentiable estimator subnetwork to estimate a functionality of an external software application [a selector subnetwork using soft selection during end-to-end training of the DNN with backpropagation (pg. 2) where the selector is used to select and induce the appropriate external operations and data (fig. 1, section 3.4.2, etc.) for differentiable operations (pg. 3, etc.)].

As per claim 2, Neelakantan teaches during inference by the trained DNN, replacing the differentiable estimator subnetwork with the functionality of the external software application by enabling API communication between the DNN and the external [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (pg. 2, etc.)].

As per claim 4, Neelakantan teaches wherein the functionality of the external software application is non-differentiable [the selector employs hard selection (non-differentiable) at test time (section 2)].

As per claim 5, Neelakantan teaches wherein the functionality of the external software application is differentiable [a selector subnetwork using soft selection during end-to-end training of the DNN with backpropagation (pg. 2) where the selector is used to select the appropriate external operations and data (fig. 1, etc.) for differentiable operations (pg. 3, etc.)].

As per claim 6, Neelakantan teaches further comprising operating at least one selector subnetwork to: determine an Application Programming Interface (API) call to the external software application; and to extract suitable API arguments from an input to the DNN [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (pg. 2, etc.)].

As per claim 7, Neelakantan teaches further comprising operating an adaptation function to: adapt an output format of the selector subnetwork to an input format [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (pg. 2, etc.)]; and adapt an output format of the API to an input format required by higher network layers of the DNN during inference [the operation performed on the table data will provide several outputs to the network using weighted outputs (fig. 1, section 2.2, etc.)].

As per claim 8, Neelakantan teaches wherein the differentiable estimator subnetwork embeds different data representations into a same vector space, to enable the DNN to handle the different data representations interchangeably [words and operations are represented as 256 dimensional vectors, where parameters are initialized randomly within the range -0.1 to 0.1 (section 3.2, etc.)].

As per claim 9, Neelakantan teaches wherein the different data representations comprise numbers and texts [words and operations are represented as 256 dimensional vectors, where parameters are initialized randomly within the range -0.1 to 0.1 (section 3.2, etc.)].

As per claim 10, Neelakantan teaches wherein the differentiable estimator subnetwork is trained prior to being operated during end-to-end training of the DNN; and the training of the differentiable estimator subnetwork is based on training data that are generated input for the external software application [the word vectors for inputs to the the selector may be pre-trained (section 3.3)].

As per claim 11, Neelakantan teaches wherein parameters of the differentiable estimator subnetwork are updated during the end-to-end training of the DNN [during end-to-end training of the DNN the selector uses soft selection so that it can be trained using backpropagation (pg. 2, etc.)].

As per claim 12, Neelakantan teaches wherein: a loss value is calculated based on a label that is generated by the external software application during the end-to-end training of the DNN; and the calculated loss value is used in the end-to-end training of the DNN [during training the loss is computed only on the prediction that is closes to the desired response (pg. 5, etc.)].

As per claim 14, see the rejection of claim 1, above, wherein Neelakantan also teaches a computer program product comprising a non-transitory computer-readable storage medium having program code therewith, the program code executable by at least one hardware processor to perform the method [the model is implemented in TensorFlow and takes approximately a day to train on a single GPU (section 3, etc.)].

As per claim 13, Neelakantan teaches wherein: the differentiable estimator subnetwork is trained prior to being operated during end-to-end training of the DNN; the training of the differentiable estimator subnetwork is based on training data that are generated input for the external software application [the word vectors for inputs to the selector may be pre-trained (section 3.3)]; a loss value is calculated based on a label that is generated by the external software application during the end-to-end training of the DNN; and parameters of the differentiable estimator subnetwork are updated during the end-to-end training of the DNN [during end-to-end training of the DNN the selector uses soft selection so that it can be trained using backpropagation (pg. 2, etc.) and during training the loss is computed only on the prediction that is closes to the desired response (pg. 5, etc.)].

As per claim 17, see the rejection of claim 13, above.

As per claim 15, see the rejection of claim 2, above.

As per claim 16, see the rejection of claim 12, above.

As per claim 18, see the rejection of claim 14, above.

As per claim 19, see the rejection of claim 2, above.

As per claim 20, see the rejection of claim 12, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Neelakantan et al. (Learning a Natural Language Interface with Neural Programmer, Mar 2017, pgs. 1-13) in view of Neelakantan et al. (Neural Programmer: Inducing Latent Programs with Gradient Descent, Aug 2016, pgs. 1-18 – hereinafter “Le” to avoid confusion)

As per claim 3, Neelakantan teaches the method according to claim 2, as described above.
While Neelakantan mentions end-to-end training (see above) it does not explicitly teach wherein the end-to-end training is with stochastic gradient descent (SGD).
Le teaches wherein the end-to-end training is with stochastic gradient descent (SGD) [Neural Programmer is trained with mini-batch stochastic gradient descent with Adam optimizer (section 3.2.1)].
Neelakantan and Le are analogous art, as they are within the same field of endeavor, namely utilizing part of a NN to select operations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize SGD for training the neural programmer, as taught by Le, for training the neural programmer taught by Neelakantan.
Neelakantan provides motivation as [the neural programmer is trained as in Neelakantan et al. (2016) (i.e., Le) (section 2)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125